496 S.E.2d 378 (1998)
347 N.C. 665
Mark REGAN
v.
AMERIMARK BUILDING PRODUCTS, INC., Clem Fox and Michael Wlock.
No. 449A97.
Supreme Court of North Carolina.
March 6, 1998.
Glenn, Mills and Fisher, P.A. by Robert B. Glenn, Jr., Durham, for plaintiff-appellant.
Cranfill, Sumner & Hartzog, L.L.P. by David H. Batten, Raleigh, for defendant-appellee AmeriMark Building Products.
Womble, Carlyle, Sandridge & Rice by David A. Irvin, Winston Salem, for defendants-appellees Clem Fox and Michael Wlock.
PER CURIAM.
Chief Justice Mitchell and Justices Webb, Parker, and Lake voted to affirm the decision of the Court of Appeals for the reasons stated in the majority opinion by Walker, J. Justices Frye, Whichard, and Orr voted to reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion by Greene, J. Accordingly, the decision of the Court of Appeals is affirmed.
AFFIRMED.